89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gerald M. CIARDELLO, Plaintiff, Appellant,v.MAXFLI, a division of Dunlop/Slazinger Corp., Defendant, Appellee.
No. 96-1130.
United States Court of Appeals, First Circuit.
July 16, 1996.

Gerald M. Ciardello on brief pro se.
Kevin M. Leach, Arthur G. Greene and McLane, Graf, Raulerson & Middleton, Professional Association on brief for appellee.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.

PER CURIAM

1
We have reviewed the parties' briefs and the record on appeal.   We affirm essentially for the reasons stated in the district court's order of December 19, 1995.


2
Affirmed.